DETAILED ACTION
This action is pursuant to the claims filed on August 24, 2018. Currently, claims 1-16 are pending with claims 2-4, 7-8, 11, and 13 withdrawn from consideration. Below follows a complete first action on the merits of claims 1, 5-6, 9-10, 12, and 14-16.   
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claims 2-4, 7-8, 11, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/3/2020. 
Applicant's election with traverse of Species I, Figures 4A and 4B, claims 1, 5, 6, 9, 10, 12, and 14-16 in the reply filed on 12/3/2020 is acknowledged.  The traversal is on the ground(s) that “the subject matter of all species is sufficiently related that a thorough search of anyone one species would encompass a search for the subject matter of the remaining species” (p. 1 Remarks).  
This is not found persuasive because search and/or examination burden can be established where it is necessary to search for one of the inventions in a manner that is not likely . 
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
Claim limitation “first connection means for connecting” and “second connection means for connection” has been interpreted under 35 U.S.C. 112(f) because it uses the term “means” coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, means is not proceeded by a structural modifier. 
Since the claim invokes 35 U.S.C. 112(f), claims 1, 2, and 5 have been interpreted to cover the corresponding structure described in the specification that achieves the claim function, and equivalents thereof. 
Regarding claim 1, a review of the specification shows that the following appears to be the corresponding structure: first connection means - electrical wire ([0008]); second connection means - hollow tube ([0008]). 
Regarding claim 5, a review of the specification shows that the following appears to be the corresponding structure: first connection means and second connection means - hollow tube ([0009]). 
Claim Objections
Claim 1 is objected to because of the following informalities:  amend “the arm” to – the at least one arm – in lines 6, 8, and 9 (occurs three times).   Appropriate correction is required.
Claims 5-6, 9-10, 12, and 14-16 are objected to because of the following informalities: amend “an electrode assembly” to “The electrode assembly” in line 1 of each claim.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  amend “the arm” to – the at least one arm – in line 3.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-6, 9-10, 12, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the general region of the tissue treatment element” in lines 10-11. There is insufficient antecedent basis for this limitation in the claim. 
Claim 5 recites the limitation “a source of electrosurgical energy” in line 3. However, it is unclear if this is the same or different than the source of electrosurgical energy recited in claim 1, lines 6-7. For examination purposes, the limitation will be interpreted as the same source. 
Claim 6 recites the limitation “the structural support” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “wherein the at least one arm depends from the shaft at an angle such that a suitably sized surface
Claim 15 recites the phrase "more preferably" in line 2 which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 5-6, 9-10, 12, and 14-16 are also rejected for their dependency on a rejected claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over St. George et al (US PGUB: 2012/0059219) in view of Van Wyk et al (US PGPUB: 2008/0077129). 
Regarding independent claim 1, St. George discloses an electrode assembly (Fig. 11) for use in a resectoscope (100; abstract), the electrode assembly comprising; 
an elongate shaft (150) having a longitudinal axis (see Fig. 1), 
at least one arm depending from the shaft and angled to the longitudinal axis of the shaft (see Fig. 11; [0046], [0061] discusses the angle of arm (combination of sheath 167 and arms 162/164) as bent relative to the longitudinal axis of the sheath 150), 
first connection means for connecting the arm to a source of electrosurgical energy ([0046], [0049] discusses electrode wires 162/164 of the electrode assembly 160 as connected for RF generator 140) , and 
a tissue treatment element (168”) at the end of the arm (see Fig. 11).
St. George does not explicitly disclose the arm includes a suction lumen extending from a proximal end to a distal end, the distal end of the suction lumen terminating in the general region of the tissue treatment element, and the proximal end of the suction lumen including second connection means for connecting the suction lumen to a source of suction.
However, Van Wyk discloses an arm (Fig. 48) including a suction lumen (1002) terminating in the general region of a tissue treatment element (152; see Fig. 48). The proximal end of the lumen includes a second connection means for connecting the suction lumen to a source of suction ([0151] discusses the hollow tube 1002 connected to an eternal vacuum 
Regarding dependent claim 9, in view of the combination of claim 1, St. George further discloses wherein the tissue treatment element comprises any of: a cutting loop ([0062]; Fig. 13-14), a roller electrode ([0036]; Fig. 19A-19C), a slider electrode, or a button electrode ([0046]; Fig 3). The Examiner notes the remainder of the limitations are in the alternative. 
Regarding dependent claim 14, in view of the combination of claim 1, St. George further discloses wherein the at least one arm depends from the shaft at an angle such that a suitably sized surface of the tissue treatment element to provide for tissue treatment faces in a direction substantially normal to the direction of the longitudinal axis of the shaft ([0061] discusses angle of arm for tissue resection at tip; see Fig. 11). 
Regarding dependent claim 15, in view of the combination of claim 1, St. George further discloses wherein the at least one arm depends from the shaft at an angle of at least 30 degrees, or more preferably at least 45 degrees, to the longitudinal axis of the shaft ([0061] discusses the angle as 45 degrees). 
Regarding dependent claim 16, in view of the combination of claim 1, St. George further discloses wherein the at least one arm depends from the shaft at an angle of at least 45 degrees to the longitudinal axis of the shaft ([0061] discusses the angle as 45 degrees).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over St. George et al (US PGUB: 2012/0059219) in view of Van Wyk et al (US PGPUB: 2008/0077129), further in view of Ciarocca (USPGPUB: 2005/0043728). 
Regarding dependent claims 5-6, in view of the combination of claim 1, while St. George discloses the arm is connected to a source of electrosurgical energy, St. George does not explicitly disclose further discloses wherein the arm includes a hollow tube constituting both the suction lumen and the first connection means (claim 5); and wherein the hollow tube constitutes the structural support for the tissue treatment element (claim 6). 
However, Ciarocca discloses an electrosurgical instrument comprising a hollow tube (reduced diameter portion 48 as seen in Fig. 4A) constituting both a suction lumen (51) and a connection means to an electrosurgical source of energy (Fig. 4A and [0034]-[0035] discusses active electrode structure 40 and lumen 51 connection to a vacuum source; where [0028] and [0031] discusses the connection between the electrode and the power supply). Further, the hollow tube (48) structurally support the tissue treatment element (40; see Fig,, 4A-4B where 48 supports 40). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of St. George to incorporate wherein the arm includes a hollow tube constituting both the suction lumen and the first connection means and wherein the hollow tube constitutes the structural support for the tissue treatment element as disclosed by Ciarocca. This configuration privies the benefit of effective and regulated removal of fluid from the surgical site ([0031], [0034]). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over St. George et al (US PGUB: 2012/0059219) in view of Van Wyk et al (US PGPUB: 2008/0077129), further in view of Sharkey et al (US PGPIB: 2004/0193150).
Regarding dependent claim 10, in view of the combination of claim 1, the combination foes no explicitly disclose wherein the tissue treatment element includes at least one aperture in communication with the suction lumen.
However, Sharkey discloses an electrosurgical aspiration instrument (Fig. 5) comprising a tissue treatment element (distal end of 510 including electrodes 522). The tissue treatment element includes at least one aperture (525) in communication with a suction lumen (550; [0052]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the tissue treatment element of St. George to incorporate wherein the tissue treatment element includes at least one aperture in communication with the suction lumen as disclosed by Sharkey. This configuration provides the benefit of removing unwanted matter from the surgical site during treatment ([0052]).  
Claim 12 is are rejected under 35 U.S.C. 103 as being unpatentable over St. George et al (US PGUB: 2012/0059219) in view of Van Wyk et al (US PGPUB: 2008/0077129), further in view of Van Wyk (US PGPUB: 2006/0293653, hereinafter referred to as ‘Van Wyk II’). 
Regarding dependent claim 12, in view of the combination of claim 1, the combination does not explicitly disclose wherein the at least one arm includes at least one aperture in communication with the suction lumen.
However, Van Wyk II discloses an electrosurgical instrument (Fig. 4) comprising an arm (electrode piece 34; see angle in Fig. 4) with tissue treatment element (42; [0032]). The arm includes at least one aperture (68, 70) in communication with a suction lumen (78; see Fig. 12; [0032]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the device of St. George to incorporate wherein the at least one arm includes at least 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794